SANDSTROM, Justice,
dissenting.
[¶ 14] The majority dismisses the appeal on the basis of an issue not raised, contrary to the plain language of the appeal statute and in violation of the Constitution of North Dakota.
[¶ 15] The Constitution of the State of North Dakota, which we have taken an oath to support, see N.D. Const, art. XI, § 4, plainly and exclusively gives the legislature the right to determine what is appealable. N.D. Const, art. VI, § 6 (“Appeals shall be allowed from decisions of lower courts to the supreme court as may be provided by law.”). This Court cannot expand or contract the right to appeal. Interest of K.J., 2010 ND 46, ¶ 14, 779 N.W.2d 635 (“the right to appeal in this state is governed solely by statute”); Reub’s Minot Camera, Inc. v. General Elec. Credit Corp., 201 N.W.2d 877, 879 (N.D.1972) (“Appeals from decisions of the district courts to the supreme court are subject to regulations by statute.”); In re Heart River Irr. Dist., 78 N.D. 302, 49 N.W.2d 217, 224 (1951) (“Statutes governing the right of appeal must be liberally construed to maintain the right.”); see also State v. Emil, 2010 ND 117, ¶¶ 14-18, 784 N.W.2d 137 (Sandstrom, J., dissenting).
[¶ 16] We must remember we are not the law, but servants of the law, and agents of a sacred trust. We are both empowered and constrained by the Constitution and statutes.
[¶ 17] The legislature has provided from what the state may appeal:
An appeal may be taken by the state from:
[[Image here]]
5. An order granting the return of property or suppressing evidence, or suppressing a confession or admission, when accompanied by a statement of the prosecuting attorney as*72serting that the appeal is not taken for purpose of delay and that the evidence is a substantial proof of a fact material in the proceeding. The statement must be filed with the clerk of district court and a copy must accompany the notice of appeal.
N.D.C.C. § 29-28-07 (emphasis added).
[¶ 18] The State’s appeal in this case plainly and unambiguously complied with the plain language of the statute by filing with its appeal the required statement of the prosecuting attorney:
The State hereby appeals the Court’s Order suppressing evidence in the above entitled matter. This appeal is being made pursuant to NDCC 29-28-07(5), an order granting suppression of evidence. This appeal is not for purpose of delay and the evidence is a substantial proof of a fact material in the proceeding. A hearing was not held in this matter.
Our job interpreting the statutes is to determine what the words mean:
When the wording of a statute is clear and free of all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.
N.D.C.C. § 1-02-05. There is no ambiguity in the statute. The State clearly and precisely complied with the statute. There is no basis for the pretext of “pursuing its spirit.” Yet the majority purports to impose additional requirements not contained in the statute.
[¶ 19] Consider how contrary to the Constitution in general and constitutional separation of powers in particular is the majority’s construction. The majority is saying the standard is not “what do the words of the statute mean?” but “what do we think the legislature meant to say?” or “what do we think the legislature should have said?” Under majority formulation, the words of the statute are only advisory to its “divining” of “legislative intent.”
[¶ 20] Dale Y. Sandstrom